Citation Nr: 0525872	
Decision Date: 09/21/05    Archive Date: 09/29/05

DOCKET NO.  97-00 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased disability rating for 
chondromalacia of the left knee, currently evaluated as ten 
(10) percent disabling.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel 

INTRODUCTION

The veteran served on active duty from June 1980 to January 
1989, and from August 1990 to April 1991.  See Forms DD 214.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 1996 rating decision of the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which, among other things, granted service 
connection for chondromalacia of the left knee and assigned a 
noncompensable rating therefor, effective in March 1996, when 
the original service connection claim was filed.  

In December 1999, the Board, in pertinent part, remanded the 
claim of entitlement to a higher disability rating for 
chondromalacia of the left knee for further evidentiary 
development.  In April 2004, the Board again reviewed the 
appeal and remanded the claim concerning the evaluation of 
the left knee disability.  The Board also ordered that a 
Statement of the Case (SOC) be issued concerning the initial 
evaluation for acne vulgaris, construing the veteran's July 
2003 statement as a notice of disagreement as to the June 
2003 rating action.  The RO issued an SOC on this matter on 
December 23, 2004.  The record now before the Board, however, 
does not contain a substantive appeal concerning that issue; 
consequently, that issue is not now before the Board on 
appeal.  

In September 1999, the veteran testified in person before 
Veterans Law Judge (VLJ) Bettina Callaway, who has since 
retired from the Board.  As the veteran is entitled to have 
her case decided on appeal by the VLJ who presided over the 
Board hearing and VLJ Callaway cannot now decide this appeal, 
the veteran was advised of her right to testify on the 
pending claim before another VLJ.  In August 2005, the 
veteran affirmatively declined to exercise her right to 
another Board hearing.    




FINDINGS OF FACT

1.  Chondromalacia of the left knee is manifested by 
subjective complaints primarily of knee pain, fatigability, 
and weakness; and, objectively, by mild or slight 
tricompartmental osteoarthritis in the knee joint and some 
associated functional limitation as a result thereof.  

2.  Chondromalacia of the left knee is not manifested by 
ankylosis; removal or dislocation of semilunar cartilage; 
impairment of tibia or fibula; genu recurvatum; or 
subluxation or lateral instability.

3.  Extension of the left knee is full, and flexion is no 
less than 60 degrees passively and 50 degrees actively.   


CONCLUSION OF LAW

The criteria for an increased evaluation for chondromalacia 
of the left knee, higher than the 10 percent now in effect, 
are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5010, 5256, 5257, 5258, 5259, 5260, 5261, 5262, 5263 (2004); 
DeLuca v. Brown, 8 Vet. App. 202 (1995); VAOPGCPREC 23-97 and 
VAOPGCPREC 9-98.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Increased Rating - Left Knee Disability 

Service connection was granted for chondromalacia of the left 
knee in an August 1996 rating decision, and this decision is 
the genesis of the veteran's appeal.  Subsequent rating 
decision, issued in February 1999, assigned an initial 
compensable rating of 10 percent for the left knee disability 
while appeal was pending.   

Generally speaking, evaluation of the extent of a service-
connected disability requires consideration of the whole 
recorded history.  See generally 38 C.F.R. 
§§ 4.1, 4.2 (2004).  And, in cases where, as here, an award 
of service connection for a disability has been granted and 
the assignment of an initial evaluation (here, initial 
noncompensable evaluation in 1996) is the basis for 
initiating appeal, separate evaluations ("staged ratings") 
can be assigned for separate periods of time if the evidence 
so warrants.  Fenderson v. West, 12 Vet. App. 119, 126 
(2001).  As such, the Board's analysis of this claim 
considers the extent of disability throughout the period 
beginning in early 1996, when the original service connection 
claim was received, to the present, and could include 
different, staged ratings depending on the extent of 
disability of the left knee as demonstrated by the evidence 
of record.

Further, consistent with AB v. Brown, 6 Vet. App. 35 (1993), 
it is acknowledged that the RO's assignment of a 10 percent 
rating for chondromalacia of the left knee while appeal was 
pending does not abrogate the appeal.  This is so because, 
unless explicitly stated otherwise, the veteran is assumed to 
be seeking the maximum compensation under the law.  As such, 
the issue of a higher rating for the knee disability, while 
favorable to the extent that a compensable rating was 
assigned in 1999, remains on appeal.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which set forth 
separate rating codes for various disabilities.  38 C.F.R. 
Part 4 (2004).  The ratings in the Schedule basically 
represent average impairment in earning capacity from such 
diseases or injuries incurred or aggravated during service 
and residual conditions in civil occupations.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.1 (2004).  The basis of 
disability evaluations is the ability of the body as a whole 
to function under the ordinary conditions of daily life, 
including employment.  38 C.F.R. § 4.10 (2004).  

Musculoskeletal disability, such as the knee disability at 
issue here, is primarily the inability to perform normal 
working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  38 C.F.R. § 
4.40 (2004).  Evaluation of joint disabilities rated on 
limitation of motion requires consideration of functional 
loss due to pain under 38 C.F.R. § 4.40 and functional loss 
due to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. § 4.45 (2004).  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Consideration is to 
be given to whether there is less movement than normal, more 
movement than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45.  
Within this context, a finding of functional loss due to pain 
must be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  VA is to recognize actually painful, unstable, 
or maligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  The 
joints involved should be tested for pain on both active and 
passive motion, in weight-bearing and non weight-bearing and, 
if possible, with the range of the opposite undamaged joint.  
38 C.F.R. § 4.59 (2004).

As explained in detail below, the Board concludes that the 
evidence does not support an assignment of higher, or 
separate, rating(s) for service-connected left knee 
disability residuals.  

The veteran's left knee disability is currently rated as 10 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5010 (2004), which provides that arthritis due to trauma, 
substantiated by X-rays, is to be rated as degenerative 
arthritis.  See February 1999 rating decision.  

Degenerative arthritis is rated according to 38 C.F.R. § 
4.71a, Diagnostic Code 5003 (2004).  This Code provides that 
degenerative arthritis established by X-ray findings will 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (Diagnostic Code 5200, etc.).  When, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent rating is assigned for X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups.  A 20 percent rating is assigned for X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations.  The 20 percent and 10 percent ratings based 
on X-ray findings will not be combined with ratings based on 
limitation of motion, nor will they be utilized in rating 
conditions listed under Diagnostic Codes 5013 to 5024, 
inclusive.

In this connection, it is noted that, under Hicks v. Brown, 8 
Vet. App. 417 (1995), the U.S. Court of Appeals for Veterans 
Claims stated that Diagnostic Code 5003 and 38 C.F.R. § 4.59 
deem painful motion of a major joint or group of minor joints 
caused by degenerative arthritis established by X-ray 
evidence to be limited motion even though a range of motion 
may be possible beyond the point when pain sets in.    

The knee is a major joint.  See 38 C.F.R. § 4.45(f) (2004).  
The February 1999 rating decision indicates that the current 
10 percent rating was assigned on the basis of painful motion 
of the left knee.  The Board notes that x-rays of the left 
knee taken at the May 2004 VA compensation and pension (C&P) 
examination documented mild tricompartmental arthritis, and 
that x-ray evidence of arthritis, plus evidence of painful or 
noncompensably limited motion supports the assignment of a 10 
percent rating, but no higher, under Diagnostic Code 5003.  
Higher evaluations may be assigned under the diagnostic codes 
for limitation of motion of the knee, in this case, 
Diagnostic Code 5260 and 5261.

Diagnostic Code 5260 provides ratings for limitation of 
flexion of 0 percent to 60 degrees; 10 percent to 45 degrees; 
20 percent to 30 degrees; and 30 percent to 15 degrees.  
Diagnostic Code 5261 provides ratings for limitation of 
extension of 0 percent to 5 degrees; 10 percent to 10 
degrees; 20 percent to 15 degrees; 30 percent to 20 degrees; 
40 percent to 30 degrees; and 50 percent to 45 degrees.  
Normal range of motion of the knee is flexion to 140 degrees 
and extension to 0 degree.  See 38 C.F.R. § 4.71a, Plate II 
illustrations.  

The C&P examination findings obtained during the appeal 
document left knee flexion to 135 degrees and extension to 
zero degrees (March 1996 C&P report); flexion to 60 degrees 
with pain at 50 degrees (February 1999 C&P report).  As of 
the May 2004 C&P examination, the veteran was able to flex to 
110 degrees, but discomfort was noted beginning at 40-50 
degrees; as for extension, it was noted that it was "not 
very painful for her."  Dr. Garrett's (private doctor) 
August 2002 report documents full extension and 135 degrees 
for flexion.  Dr. Fowler's (private doctor) November 2001 
medical records also noted full extension and flexion.  VA 
outpatient treatment records dated in June 1997 document full 
range of motion and good strength in the left knee; there was 
no tenderness to palpation or edema. 

Thus, throughout most of the appeal period, the veteran had 
flexion ranging from 110 to 135, which represents slight 
decrease as compared to normal flexion to 140 degrees.  
Extension was full and normal.  None of these findings would 
themselves support a separate compensable evaluation based 
upon limited flexion or extension under Diagnostic Code 5260 
or 5261.  Even if the Board were to disregard these figures 
and consider only the lowest degree of flexion (60 degrees 
passively and 50 degrees actively) found only in the February 
1999 C&P report, this figure, alone, would be equivalent to a 
noncompensable rating under Diagnostic Code 5260 for the 
passive range of motion and, at most, would nearly 
approximate a 10 percent rating, with application of 
38 C.F.R. § 4.7, for the active motion.  But the Board must 
bear in mind the "rule against pyramiding" (see 38 C.F.R. 
§ 4.14 (2004)), which prohibits various diagnoses of the same 
disabilities and manifestations to obtain higher or separate, 
additional ratings.  Here, the veteran's chief symptom is 
arthritis and associated symptoms, like knee pain and limited 
motion, which has been rated 10 percent under Diagnostic Code 
5010.  A compensable rating already has been assigned under 
this basis, as discussed above.  Consequently, an additional 
10 percent rating under Diagnostic Code 5260 cannot be 
assigned with the current 10 percent rating under Diagnostic 
Code 5010.  

The Board has also considered whether a higher evaluation, or 
a separate compensable evaluation, might be assigned under 
other diagnostic codes.  Other impairment of the knee, 
recurrent subluxation or lateral instability, is assigned a 
rating of 10, 20, or 30 percent for slight, moderate, and 
severe disability, respectively, under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2004).  The evidence, including the 
various VA C&P examination reports, does not indicate 
objective findings of recurrent subluxation or lateral 
instability of the left knee.  The most recent C&P 
examination report, dated in May 2004, documents lack of 
instability.  Dr. Garrett's August 2002 report also did not 
note instability or subluxation.  On the contrary, 
Dr. Garrett stated that the veteran's legs were straight; 
there was no varus or valgus instability or undue laxity.  

With respect to 38 C.F.R. § 4.71a, Diagnostic Codes 5256 
through 5263 (2004), most of these are clearly not applicable 
to the veteran's knee disability: 5256 (ankylosis); 5258 
(semilunar cartilage, dislocated; with frequent locking, 
pain, effusion into the joint); 5259 (cartilage, semilunar, 
removal of, symptomatic); 5262 (impairment of tibia and 
fibula); and 5263 (genu recurvatum).  The medical evidence 
simply does not show that the veteran has service-connected 
genu recurvatum or impairment of the tibia or fibula.  The 
May 2004 C&P examination report does refer to the performance 
of knee arthroscopy in 1997; however, the record does not 
reflect surgery to remove semilunar cartilage; nor has the 
cartilage itself been described as dislocated or otherwise 
symptomatic.  And, as documented in C&P examination findings 
obtained during the appeal, the veteran had motion in the 
left knee joint, although at times less than full.  As such, 
there is no ankylosis.

Finally, the Board will also consider whether this case 
presents other evidence that would support a higher rating on 
the basis of functional limitation due to weakness, 
fatigability, incoordination, or pain on movement of a joint.  
See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2004); DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  C&P examination findings 
obtained in March 1996, February 1999, and May 2004 document 
the veteran's subjective complaints primarily of knee pain, 
occasional "locking" and swelling, stiffness, weakness, 
instability, fatigability, and flare-ups particularly during 
bad weather or upon excessive movement.  She uses a cane to 
assist in ambulation.  VA medical records dated within the 
appeal period also document complaints of knee pain.  Again, 
functional loss due to pain, consistent with DeLuca, must be 
supported by adequate pathology and evidenced by the visible 
behavior of a claimant.  Johnston v. Brown, 10 Vet. App. 80, 
85 (1997).  

Objective findings documented in the March 1996 C&P report 
include a doctor's determination as to lack of evidence of 
tissue swelling, redness, increased heat, or laxity of 
cruciate or collateral ligaments over the knee, although 
patella grinding test had yielded positive results.  
Moreover, as documented in the February 1999 C&P examination 
report, the examiner found no clinical evidence of heat, 
redness, swelling, effusion; no evidence of abnormal weight-
bearing; no gait abnormality; and no limitation in walking or 
standing.  However, the examiner also said in February 1999, 
that the veteran has pain on movement against resistance in 
both knees, and that the range of motion is limited by pain 
and fatigue.

Again, the Board notes that the February 1999 flexion 
limitation is markedly low as compared to all others obtained 
during the appeal.  However, the examiner's notation as to 
pain and fatigue against resistance testing apparently was 
linked to the relatively lower flexion in terms of degrees, 
which the Board has considered above.  Also, the Board 
attempts to maintain stability of disability evaluations in 
the face of findings that appear to reflect somewhat 
fluctuating symptomatology.  See 38 C.F.R. § 3.344(a) (2004).  
In this regard, again, it is noted that, overall, the various 
examination findings, including those of private doctor, 
indicate that the range of motion, which would be affected by 
DeLuca factors, is nearly normal, and normal specifically as 
to extension.  Based upon all of these considerations, the 
Board does not find sufficient basis for a more favorable 
evaluation based upon clinical evidence of DeLuca factors.  

Finally, the Board also has considered other provisions of 38 
C.F.R. Part 4, whether or not raised by the veteran and/or 
her representative, consistent with Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  It does not find any other diagnostic 
code or provision that could be the basis for a more 
favorable rating assignment in this case.  

Based upon the foregoing, the Board must conclude that the 
preponderance of the evidence is against the claim.  As such, 
it does not apply the benefit-of-reasonable doubt rule.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2004). 



II.  Veterans Claims Assistance Act

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), was enacted.  VCAA imposed on VA 
certain notice and assistance duties.  Final regulations 
implementing VCAA were published on August 29, 2001, and they 
apply to most claims for benefits received on or after 
November 9, 2000, or not decided as of that date.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).  

Under VCAA, when a complete or substantially complete 
application for benefits is filed, VA must notify a claimant 
and his representative, if any, of any information and 
medical or lay evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
U.S. Court of Appeals for Veterans Claims (Court) held that a 
VCAA notice must inform a claimant of any information and 
evidence not of record (1) needed to substantiate the claim; 
(2) VA will seek to provide; and (3) the claimant is expected 
to provide.  Interpreting 38 C.F.R. § 3.159(b)(1), the Court 
also held that VA must ask him to submit any pertinent 
evidence in his possession ("fourth element").  

As for the duty to notify, in a May 2004 letter, VA Appeals 
Management Center (AMC) notified the veteran that, basically, 
the evidence must show that a 
service-connected disability has worsened to receive a higher 
rating for such disability.  The specific criteria applicable 
to her disability were previously discussed in the rating 
decision, Statement of the Case (SOC), and numerous 
Supplemental SOCs (SSOCs) issued before and after the May 
2004 letter was sent to the veteran.  The letter also 
explained that, if she provides information about the sources 
of evidence or information pertinent to the claim, 
particularly medical evidence showing that the disability has 
worsened, then VA would make reasonable efforts to obtain the 
records from the sources identified.  It also explained that 
she ultimately is responsible for substantiating her claim 
even though the law requires VA assistance in claim 
substantiation.  As for the "fourth element," this letter 
explicitly said: "Please provide us with any additional 
evidence or information you may have pertaining to your 
claim."    


The Board acknowledges that full VCAA notice was given during 
the appeal period, long after the issuance of the unfavorable 
rating decision upon which this appeal is based.  The Board 
finds no prejudicial error resulted as a result of this 
timing defect.  The Pelegrini Court explicitly stated that, 
notwithstanding the requirement that a valid VCAA notice be 
provided before the agency of original jurisdiction (AOJ) 
decision: "[W]e do not hold that . . . [a] case in which 
pre-AOJ-adjudication notice was not provided . . . must be 
returned to the AOJ for the adjudication to start all over 
again as though no AOJ action had ever occurred, i.e., there 
is no nullification or voiding requirement either explicit or 
implicit in this opinion . . . ."  The Board interprets 
Pelegrini and discussion therein to mean that the intent and 
purpose of the law are to provide a full VCAA notice before 
the initial AOJ decision to ensure full and fair development 
of the case and to provide a claimant ample time to 
substantiate the claim.  However, the Court recognized that a 
case-by-case evaluation might be warranted at times.  The 
unfavorable rating decision was issued and appeal thereof was 
perfected years before enactment of VCAA; after the law was 
enacted, appropriate notice was given.  The Pelegrini Court 
acknowledged, at p. 120, that where, as here, 38 U.S.C.A. § 
5103(a) notice was not mandated at the time of the initial RO 
denial, the RO did not err in not providing such notice.  
Rather, the appellant has the right to content-complying 
notice and proper subsequent VA process.  This was clearly 
provided here as to all four elements of the notice.

It also is noted that, even after the veteran was issued the 
most current (December 2004) SSOC and notified that she has 
an additional 60 days to comment on her claim, she did not 
specifically claim that VA failed to comply with VCAA notice 
requirements, or that he has any evidence in his possession 
required for full and fair adjudication of this claim.  See 
Mayfield v. Nicholson, 19 Vet. App. 203 (2005).  Rather, her 
accredited service representative submitted written argument 
in support of the appeal.  

Given the foregoing, the Board is satisfied that the veteran 
has been adequately informed of all four elements of a valid 
VCAA notice.  She was notified of what the evidence must show 
to result in a favorable resolution of the claim, and was on 
notice through the SOC, multiple SSOCs, and duty-to-assist 
letter, why a higher rating was denied.  She was told about 
her and VA's respective claim development responsibilities in 
the VCAA letter, and was on notice that she herself has claim 
substantiation responsibility so long as the RO rating action 
remains unfavorable.  
 
VA's duty to assist a claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2004)) also has been satisfied.  The "duty to assist" 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  The record 
includes VA outpatient treatment records, private medical 
records, and multiple C&P examination reports appropriate to 
an evaluation of this Fenderson claim, and the veteran's 
written statements submitted in support of the claim.  The 
veteran was given an opportunity to testify in connection 
with her claim, and exercised her right to do so.  The 
Board's remand directives were completed.  

Further on the duty-to-assist, the Board has considered 
whether another remand was in order for further evidentiary 
development in light of a March 2002 medical record titled 
"Social Security Disability Examination Report."  It is 
noted that this evidence was of record when the Board last 
reviewed this claim in April 2004.  Although this report is 
not specifically discussed in the April 2004 remand order, 
the undersigned VLJ has reviewed it carefully, and finds that 
this report alone does not warrant further remand.  It is not 
clear whether a Social Security Administration (SSA) 
disability compensation claim was actually filed, and this 
report seems to reflect the performance of a general medical 
examination and primarily concerns various ailments unrelated 
to the knee disability now at issue, although it generally 
notes that the veteran has arthritis.  The record, again, 
indicates that the veteran had ample notice that she should 
advise VA of the sources of evidence pertinent to her claim.  
Records from numerous private health care facilities and 
doctors have been obtained based upon information provided by 
the veteran, but, with the exception of those explicitly 
discussed in Section I of this decision, they do not concern 
treatment for left knee disability.  Further, in this 
increased rating claim, medical evidence of the extent of the 
left knee disability obtained during the time period 
pertinent to the appeal and specifically addressing the 
criteria found in regulations governing this claim, is the 
primary focus of the claim.  As discussed above, the veteran 
was provided several C&P examinations that are most conducive 
to an evaluation of this claim based upon governing rating 
criteria.  Nor has the veteran's representative argued at any 
time during the appeal that SSA records are material to this 
claim.  Based upon these considerations, the Board has 
determined that another remand solely based upon the March 
2002 medical record likely would result in further delay in 
adjudicating this claim without meaningful benefit to the 
veteran.  See generally Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).       

Based upon the foregoing, the Board concludes that VA has met 
its duty-to-assist obligations.     


ORDER

An increased disability rating for chondromalacia of the left 
knee, currently evaluated as 10 percent disabling, is denied.  



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


